Citation Nr: 1436686	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for chronic muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection sinusitis and rhinitis.

4.  Entitlement to service connection for alcoholism as disability proximately due to or the result of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, August 2009, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2011, the Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2011, the Board denied entitlement to service connection for a shoulder disability.  As such, this issue is no longer on appeal.  The Board remanded the remaining issues for additional development.  

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).  The Veteran initially filed a claim of service connection for a sinus disability; however, the record contains evidence of a diagnosis of allergic rhinitis with symptoms akin to those evident with sinusitis.  As such, the Board has re-characterized the issue to include rhinitis as indicated on the title page.

(The decision below addresses the Veteran's claim of service connection for sinusitis and rhinitis.  The other claims are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's sinusitis and allergic rhinitis are likely traceable to his period of  active military duty.


CONCLUSION OF LAW

The Veteran likely has sinusitis and allergic rhinitis that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

At his hearing, the Veteran reported that he recalled being treated at least once in service for a respiratory condition.  He indicated that he had nasal congestion and headaches and that he has experienced these symptoms since service.  The Veteran has contended that he first began experiencing symptoms of a chronic sinus disability in service while stationed at Ft. Sill, Oklahoma.  He reported having a runny nose and headaches.  The Veteran's ex-wife submitted a statement wherein she reported that since she met the Veteran in May 1993, approximately a month after his discharge from service, he experienced nasal drainage and he would constantly sniffle, clear his throat, and blow his nose.

Service treatment records support the Veteran statements, reflecting that he was seen in March 1993 for exudative pharyngitis.  The Veteran had congestion and a productive cough.

March 2008 and May 2009 VA medical records reflect that Veteran's reports that he had allergies year round with sneezing, congestion and occasional itchy eyes.  He was diagnosed with perennial allergies.  VA medical records reflect ongoing treatment, including medications and steroid nasal sprays.

The only medical opinion of record as to the etiology of the Veteran's sinusitis/allergic rhinitis suggests that these disorders are related to his military service.  A January 2012 VA examination includes diagnoses of chronic sinusitis, allergic rhinitis, and a deviated nasal septum.  The Veteran reported that, following his return from deployment to the Persian Gulf, he began experiencing symptoms consistent with allergic rhinosinusitis.  He indicated that since the onset, he has had persistent symptoms that include sinus and nasal congestion, rhinorrhea, intermittent sinus pressure, and scratchy, watery eyes and throat.  The examiner noted that the Veteran had been seen starting in 2008 for treatment that included medications.  The Veteran indicated that, despite treatment, his symptoms persisted.  The Veteran underwent a computerized tomography (CT) scan in July 2010 that revealed evidence of sinusitis and findings consistent with allergic rhinitis.  The examiner opined that the Veteran's chronic sinusitis and allergic rhinitis were due to or a result of active military service.  This opinion was based on the Veteran's lay statements of his symptomatology having an onset following his deployment to the Persian Gulf in 1991.  Given the onset of his described symptoms occurring following his deployment to the Gulf War in 1990-1991, that the symptoms were continuous since his discharge, and that he did have present objective findings, the examiner opined that it was at least as likely as not that the Veteran's current chronic sinusitis and allergic rhinitis were due to active military service.  The examiner additionally opined that the Veteran's rightward deviation of the nasal septum was less likely as not due to or a result of active military duty.  This was so because the Veteran described no specific history of any trauma or other injury that would have resulted in a deviation of his nasal septum during active duty.

The Board finds that service connection is warranted for sinusitis and allergic rhinitis.  The Veteran has claimed that he began having symptoms in service and that he has experienced these same symptoms since then.  The Veteran is competent to report these symptoms.  Layno.  In addition, as he has consistently reported the onset, continuation, and description of these symptoms, the Board finds no basis to conclude that his statements are anything but credible.   

In sum, the evidence reflects that the Veteran is currently diagnosed with allergic rhinitis and sinusitis, that he began experiencing symptoms while on active duty, and that the current rhinitis and sinusitis are likely traceable to his period of military service.  In light of this evidence, including the medical opinion described above, and by resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed allergic rhinitis and sinusitis have been met.  38 C.F.R. § 3.102.


ORDER

Service connection for sinusitis and allergic rhinitis is granted.


REMAND

The Veteran has contended that he has suffered from chronic fatigue and chronic muscle pain since military service, and that the pain and fatigue began shortly after returning from deployment overseas during the Gulf War.

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  In its December 2011 remand, the Board noted deficiencies in a VA examination provided to the Veteran in May 2009.   The Board noted that the May 2009 VA examiner did not provide a rationale for the opinion.  In addition, it was unclear whether the Veteran had chronic fatigue syndrome or fibromyalgia, and whether his fatigue was related to diagnosed sleep apnea.

The Veteran was provided with a VA examination in September 2012.  The examiner opined that the Veteran's complaints of diffuse joint pain, fatigue and myalgia were less likely than not secondary to chronic fatigue syndrome, and more likely than not related to mild osteoarthritis and alcohol abuse with associated lack of sleep and myalgia.  The examiner found that the Veteran had "diffuse osteoarthritis partly due to his history of heavy laboring jobs."  However, the examiner did not provide an opinion as to whether his diagnosed arthritis was due, at least in part, to service.  As such, on remand, the examiner should be asked to provide an opinion as to whether his arthritis is etiologically related to active duty.  (Such a disability may account for the pain and fatigue the Veteran has claimed.  See Clemons, supra.)  In addition, the examiner must provide a rationale for any opinion, and reconcile the conflicting opinions of record reflecting the possible diagnosis of fibromyalgia and fatigue due to sleep apnea.

With regard to the Veteran's claim of service connection for alcohol abuse, the Board notes that 38 U.S.C.A. §§ 105(a) and 1110 prohibit compensation where the "disability is a result of the Veteran's . . . abuse of alcohol."  The United States Court of Appeals for the Federal Circuit has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.

The Veteran contends that his alcohol dependency is secondary to his service-connected PTSD.  He asserts that his abuse of alcohol is a way of "self-medicating" to deal with his PTSD symptoms. 

The Board remanded this claim in December 2011 in order to provide the Veteran with a VA examination to determine whether it was at least as likely as not that the Veteran's service-connected PTSD had caused or made chronically worse the Veteran's alcohol use.  The Veteran was provided with a VA examination in January 2012.  The examiner opined that the Veteran's alcohol abuse was not caused by or related to his service-connected PTSD.  The examination report includes a review of literature addressing PTSD as the cause of alcohol dependence as part of the rationale for the opinion that the Veteran's PTSD did not cause this Veteran's alcohol dependence.  However, the examiner did not provide any rationale for his opinion that the Veteran's service-connected PTSD did not aggravate his alcohol abuse.  As such, an addendum opinion is necessary to address this issue.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the September 2012 examination in order to obtain an addendum opinion as to the etiology of any illness causing fatigue and/or muscle or joint pain.  If the September 2012 examiner is not available, provide the claims file to a similarly qualified examiner.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any arthritis was caused by or is etiologically related to any incident of active military duty.  In addition, the examiner must reconcile the conflicting opinions of record reflecting the possible diagnosis of fibromyalgia and fatigue due to sleep apnea.  

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding his symptoms and their onset should be set forth in detail.  The examiner should explain why any chronic symptom can/cannot be traced to a definite disease process.  An opinion should also be provided as to whether any diagnosed disease that accounts for fatigue and/or muscle/joint pain can be traced to military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  Return the Veteran's claims file to the examiner who provided the January 2012 examination in order to obtain an addendum opinion as to whether the Veteran's service-connected PTSD has made chronically worse his alcoholism.  If the January 2012 examiner is not available, provide the claims file to a similarly qualified examiner.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's alcoholism has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.

If the Veteran's current alcoholism has been aggravated by his service-connected PTSD, the examiner should, to the extent feasible, also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical 

evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  If any benefit sought remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


